 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   UNITED STATES OF AMERICA,                          Case No. 2:15-cv-00102 RSM
 9                           Petitioner,                STIPULATION
                                                        AND ORDER
10               v.
11   MICROSOFT CORPORATION, et al.,
12                           Respondents.
13

14

15          Respondent Microsoft Corporation (“Microsoft”) and Petitioner United States of America

16   (“United States”), through their respective undersigned counsel of record, and pursuant to Local

17   Rules 7(d)(1) and 10(g), respectfully stipulate and seek an order from the Court as follows:

18          1.        On January 17, 2020, the Court issued an Order (Dkt. No. 187) ruling on certain

19   documents submitted by Microsoft for in camera review (the “January 17, 2020 Order”).

20          2.        The January 17, 2020 Order directs Microsoft to “provide the documents still in

21   dispute in accordance with the Court’s Order within seven (7) days[,]” which date is January 24,

22   2020 (the “Production Date”).

23          3.        To allow Microsoft time to evaluate its procedural options, Microsoft and the

24   United States respectfully request that the Production Date in the January 17, 2020 Order be

25



                                                                                          LAW OFFICES
     STIPULATION AND ORDER - 1                                               CALFO EAKES & OSTROVSKY LLP
     (Case No. 2:15-cv-00102 RSM)                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
 1   changed to February 7, 2020—an additional 14 days—for Microsoft to comply with the Order or

 2   file a motion for stay pending appeal.

 3          4.      Should Microsoft file a motion for stay pending appeal, then Microsoft will,

 4   pursuant to Local Rule 7(d)(3), note its motion for consideration on (but not before) February 21,

 5   2020, or as soon thereafter as permitted by the Local Rules and the Court.

 6          IT IS SO STIPULATED.

 7
      DATED: January 23, 2020                  CALFO EAKES & OSTROVSKY LLP
 8

 9
                                               By: s/ Andrea Delgadillo Ostrovsky
10                                                 Patty A. Eakes, WSBA #18888
                                                   Andrea Delgadillo Ostrovsky, WSBA #37749
                                                   1301 Second Avenue, Suite 2800
11                                                 Seattle, WA 98101
                                                   Tel: (206) 407-2211
12                                                 Fax: (206) 407-2224
                                                   Email: pattye@calfoeakes.com
13                                                 Email: andreao@calfoeakes.com
14                                             BAKER & McKENZIE LLP
15

16                                             By: s/ Daniel A. Rosen
                                                   Daniel A. Rosen, NYBA #2790442
17                                                 Pro Hac Vice
                                                   452 Fifth Avenue
18                                                 New York, NY 10018
                                                   Phone: (212) 626-4272
19                                                 Phone: (212) 626-4272
                                                   Email: daniel.rosen@bakermckenzie.com
20
                                               Attorneys for Respondent Microsoft Corporation
21

22

23

24

25



                                                                                        LAW OFFICES
     STIPULATION AND ORDER - 2                                              CALFO EAKES & OSTROVSKY LLP
     (Case No. 2:15-cv-00102 RSM)                                            1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
                                          RICHARD E. ZUCKERMAN
 1                                        Principal Deputy Assistant Attorney General
 2
                                           /s Noreene Stehlik
 3                                         /s James E. Weaver
                                           /s Jeremy Hendon
 4                                         /s Amy Matchison
                                          NOREENE STEHLIK
 5                                        JAMES E. WEAVER
                                          Senior Litigation Counsel, Tax Division
 6                                        JEREMY HENDON
                                          AMY MATCHISON
 7                                        Trial Attorneys, Tax Division
 8                                        U.S. Department of Justice
                                          P.O. Box 683, Ben Franklin Station
 9                                        Washington, DC 20044-0683
                                          Email: Noreene.C.Stehlik@usdoj.gov
10                                                James.E.Weaver@usdoj.gov
                                                  Jeremy.Hendon@usdoj.gov
11                                                Amy.T.Matchison@usdoj.gov
                                                  Western.TaxCivil@usdoj.gov
12                                        Telephone:     (202) 514-6489
                                                         (202) 353-2466
13
                                                         (202) 307-6422
14
                                          BRIAN T. MORAN
15                                        United States Attorney
                                          Western District of Washington
16
                                          Attorneys for the United States of America
17

18

19

20

21   PURSUANT TO STIPULATION, IT IS SO ORDERED this 24th day of January 2020.

22

23
                                          A
                                          RICARDO S. MARTINEZ
24                                        CHIEF UNITED STATES DISTRICT JUDGE

25



                                                                               LAW OFFICES
     STIPULATION AND ORDER - 3                                     CALFO EAKES & OSTROVSKY LLP
     (Case No. 2:15-cv-00102 RSM)                                   1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
